                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


GLORIA ROBERTSON WIGGINS CIVIL ACTION


VERSUS 19-731 -SDD-EWD


LOUISIANA STATE UNIVERSITY -
HEALTH CARE SERVICES DIVISION, ETAL.


                                           RULING

        The Court, after carefully considering the Complaint^ the record, the law

applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Erin Wilder-Doomes, dated November 25, 2019, to which no objection

has been filed, hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY, this action is hereby DISMISSED WITHOUT PREJUDICE for

lack of federal subject matter jurisdiction.

        Signed in Baton Rouge, Louisiana the / / day of December, 2019.




                                                               ^_
                                       CHIEF JUDGE^HELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




1 Rec. Doc. 1.
2 Rec. Doc. 8.
